               Case 3:20-cv-01393 Document 1-3 Filed 08/07/20 Page 1 of 10
                                                                                                          EXHIBIT A
CERTIFIED TRANSLATION

                                SJ2020CV03378 06/30/2020 03:46:02 p.m. Page 1 of 2

                             SJ2020CV03378 06/292020 02:50:14 pm Page 1 of 2
                                  COMMONWEALTH OF PUERTO RICO
                                     GENERAL COURT OF JUSTICE
                                      COURT OF FIRST INSTANCE
                                  SUPERIOR CHAMBER OF SAN JUAN

    ELECTRIC POWER AUTHORITY OF
            PUERTO RICO                                 CASE NO. SJ2020CV03378
             Plaintiff Party
                                                        RE: COLLECTION - ORDINARY
                              v.

LIBERTY MUTUAL INSURANCE COMPANY
          Respondent Party


                                                   SUMMON

UNITED STATES OF AMERICA, SS
PRESIDENT OF THE UNITED STATES
COMMONWEALTH OF PUERTO RICO

TO: LIBERTY MUTUAL INSURANCE COMPANY
304 PONCE DE LEÓN AVE. SUITE 903 SAN JUAN, PUERTO RICO 00918

YOU ARE HEREBY ordered to file a responsive allegation in court within 30 days of this
summon having been served, excluding the day of service. You must file your responsive
allegation through the Unified System for the Management and Administration of Cases
(SUMAC, for its initials in Spanish), which can be accessed using the following electronic
address: https://unired.ramajudicial.pr, unless you are being represented pro se, in which case
you must file your responsive allegation at the Court Clerk’s office. If you should fail to file your
responsive allegation within the prescribed terms, the court could find you in contempt of court
and grant the remedies requested in the claim, or any other, if the court, at its discretion,
believes it to be appropriate.
Name of Attorney: EDUARDO J CORRETJER REYES
RUA: 15985
Address: 625 PONCE DE LEON AVE, SAN JUAN, PUERTO RICO, 00917-4819
Tel: 7877514618 / Fax: 7877596503
E-mail: ejcr@corretjerlaw.com

Issued under my signature and seal of the Court, on _____ of ____________ of ______.
                                                                                     Griselda Rodríguez Collado
SEAL: COMMONWEALTH OF PUERTO RICO                                                                 Regional Clerk
COURT OF FIRST INSTANCE                                                              Name of the Regional Clerk
SUPERIOR CHAMBER OF SAN JUAN
                                                                                        María Ocasio Rodríguez
GENERAL COURT OF JUSTICE – K027
                                                                                                 Name [Illegible]
OAT 1721 Summons (SUMAC)
                                                                                            Auxiliary Court Clerk
(Rev. May 2018)
Rules of Civil Procedure 2009, as amended

         I, Juan E. Segarra, USCCI #06-067/translator, certify that the foregoing is a true and accurate
         translation, to the best of my abilities, of the document in Spanish which I have seen.
               Case 3:20-cv-01393 Document 1-3 Filed 08/07/20 Page 2 of 10

CERTIFIED TRANSLATION

                                SJ2020CV03378 06/30/2020 03:46:02 p.m. Page 2 of 2
                                     SJ2020CV03378 06/292020 02:50:14 pm Page 2 of 2
                                                                            Case No. SJ2020CV03378
                                            CERTIFICATE OF SERVICE BY THE BAILIFF

I, _______________________, Bailiff for the Court of First Instance of Puerto Rico, Chamber of _______________.
CERTIFY that the service of the summon and claim in the above-captioned case was conducted by me, on ___ of
____________ of ______, at _______  am  pm, in the following manner:
By personal delivery to the respondent party at the following physical address:


 Accesible in the immediate vicinity of the respondent party at the following physical address:


 By leaving copy of the documents to an agent authorized by the respondent party or that has been designated by law to
receive summons at the following physical address:


 Could not serve the summon personally because: __________________________________________________________


In _______________, Puerto Rico, on ___ of ___________ of _________ .

Name of Regional Bailiff ______________________________                     Name of First Instance Bailiff and Badge Number__________

                                                                            Signature of First Instance Bailiff ______________________

                                    SERVICE OF THE SUMMON BY A PARTICULAR PERSON
I, ______________________________, attest that, in accordance with Rule 4.3 of the Civil Procedure of Puerto Rico, I have
the legal authority and certify that the service of the summon and the above-captioned case was performed by me, on _____ of
_______ of ____, in the following manner:

 By personal delivery to the respondent party at the following physical address:

 Accesible in the immediate vicinity of the respondent party at the following physical address:


 By leaving copy of the documents to an agent authorized by the respondent party or that has been authorized by law to
receive summons at the following physical address:


 Could not serve the summon personally because:


                                                       SUMMON COSTS
                                                      $_______________
                                              DECLARATION OF THE SERVICE AGENT
I declare, under penalty of perjury, in accordance with the laws of the Commonwealth of Puerto Rico that the information
provided in the serving of the summon is true and correct.

IN RECOGNITION THEREOF, I sign this document in ____________ , Puerto Rico, on _____ of _____________ of ________.

Signature of Server                                                         Address of the Server
AFFIDAVIT No. ____________                                                  [in case it is sworn before a notary]

Sworn and signed before me by _____________________________________________ , of the personal circumstances
mentioned above, who I attest to knowing
                  (personal knowledge or, in its absence, the accreditation of the supplementary medium provided by Notarial Law)

In _______________________ , Puerto Rico, on ____ of __________________ of ____________ .
                                                                                                   Name of the Notary or Regional Clerk
OAT 1721 Summons (SUMAC)                                                               By:_______________________________________
(Rev. May 2018)                                                                           Name and Signature of the Auxilliary Court Clerk
Rules of Civil Procedure 2009, as amended                                                                                      Page 2 of 2



          I, Juan E. Segarra, USCCI #06-067/translator, certify that the foregoing is a true and accurate
          translation, to the best of my abilities, of the document in Spanish which I have seen.
                Case 3:20-cv-01393 Document 1-3 Filed 08/07/20 Page 3 of 10
CERTIFIED TRANSLATION




                                                            SJ2020CV03378 29/06/2020 02:36:12 pm Page 1 of 6

                                        COMMONWEALTH OF PUERTO RICO
                                            COURT OF FIRST INSTANCE
                                          JUDICIAL CENTER OF SAN JUAN

        ELECTRIC POWER AUTHORITY OF                           Civil No.:
        PUERTO RICO
                                                              Chamber:
        Plaintiff
                                                              Regarding: Collection
        vs.

        LIBERTY           MUTUAL              INSURANCE
        COMPANY

        Respondent

                                                       COMPLAINT

       TO THE HONORABLE COURT:
                The Electric Power Authority of Puerto Rico (the “AEE”, for its initials in Spanish) comes
       forward, by means of the undersigned legal representation, and very respectfully states, alleges, and
       requests:
                                         I.        Jurisdiction and Competence


                1.      This Honorable Court has jurisdiction and competence over the above-captioned
       complaint by virtue of 4 L.P.R.A. §§ 25a and 25c and 32 L.P.R.A. Ap. V, R. 3.1, 3.2 and 3.4.
                                                     II.    The Parties
                2.      The AEE is a public corporation and an instrumentality of the Commonwealth of Puerto
       Rico that is capable of suing and being sued. The physical address for the AEE is P.O. Box 364267, San
       Juan, P.R. 00936-4267. The telephone number for the AEE is 787-521-3434. The fax number for the AEE
       is 787-521-4120.
                3.      Upon knowledge and belief, Liberty Mutual Insurance Company (“Liberty”) is a
       corporation duly organized under the laws of the State of Massachusetts, U.S., dedicated to the industry of
       insurance and bonds. The physical and postal address for Liberty is 175 Berkeley Street, Boston, MA
       02116, USA. The phone number for Liberty is (617) 357-9500. Liberty is an insurer authorized to conduct
       business in Puerto Rico with a physical address at 304 Ponce de León Ave., Suite 903, San Juan, P.R.
       00918.



                                 III.         Allegations of Fact and Complaints


                4.      The AEE supplied electric power to facilities located in Puerto Rico belonging to Kmart
       Corporation 1 (“Kmart”) and Sears Roebuck of Puerto Rico, Inc. 2 (“Sears”) under the accounts (the “Pre-
       bankruptcy Accounts) itemized in paragraph 8 of this complaint.




              I, Juan E. Segarra, USCCI #06-067/translator, certify that the foregoing is a true and accurate
              translation, to the best of my abilities, of the document in Spanish which I have seen.
                Case 3:20-cv-01393 Document 1-3 Filed 08/07/20 Page 4 of 10
CERTIFIED TRANSLATION




                                                                SJ2020CV03378 29/06/2020 02:36:12 pm Page 2 of 6
       Complaint
       AEE v. Liberty Mutual Insurance Company
       Page 2 of 6



                 5.       On October 15, 2018, Sears and Kmart filed bankruptcy under Chapter 11 of the U.S.

       Bankruptcy Code, 11 U.S.C. §§ 101 et seq., before the Bankruptcy Court of the US for the Southern

       District of New York (the “Bankruptcy Court”) thus commencing the case In re Sears Holding

       Corporation, et al., Case No. 18-23537 (RDD).

                 6.       Sears and Kmart owe the AEE the overdue amounts, liquid and demandable, of

       $17,174.34 and $1,485,591.66, respectively, under the Pre-bankruptcy Accounts for electrical power

       provided by the AEE to Sears and Kmart and related charges up to October 14, 2018, inclusive.

                 7.       Liberty issued the Bond number 285-030-664 (the “Bond”) to solidarily guarantee the

       payment of the Sears and Kmart debt to the AEE for consumption of electric power.

                 8.       Liberty issued the Bond to solidarily guarantee the payment the payment of debts owed

       by Sears and Kmart to the AEE under the Pre-bankruptcy Accounts up to the following penalty amounts:


                                                               Kmart
                            Account No.                      Premises                      Penalty
                                                                                          Amounts
                            0562141000           Centro Commercial Plaza Gautama         $44,452.00
                            1342291000           Plaza Trujillo Alto                     $45,060.00
                            1456441000           Yauco Plaza II                          $90,000.00
                            1541941000           Plaza Juana Díaz                        $48,232.00
                            3396612000           PR 20, Plaza Guaynabo                   $60,352.00
                            3992612000           Carr. 167 Km 0.6, Bo. Pájaros           $56,926.00
                            4377212000           Plaza Río Hondo                         $51,554.00
                            4644102000           San Patricio Shopping Center            $63,028.00
                            5224231000           Carr. 2 Km 149, Mayaguez                $57,130.00
                            5326722000           Montehiedra Shopping Center             $61,894.00
                            6104102000           Plaza Las Américas                      $77,544.00
                            6778911000           Carr. 2 Km 127, Aguadilla               $43,270.00
                            6817071000           Bo. Montella, Cayey                     $42,798.00
                            7595451000           Km 257, Ave. Barayama, Ponce            $60,842.00
                            7605111000           Plaza del Atlántico, Arecibo            $28,280.00
                            7818871000           Las Catalinas Mall, Caguas              $61,670.00
                            8048871000           Plaza Centro, Caguas                    $56,404.00
                            8213621000           Plaza del Oeste, San Germán             $49,924.00
                            8939691000           Los Colobos Shopping Center, Carolina   $65,348.00
                            5653381000           Carr. 3, Bo. Quebrada, Fajardo          $16,518.00




       1A/k/a or d/b/a Kmart Corp. and/or Big Kmart Corporation.
       2 A/k/aor d/b/a Sears Roebuck Co., Sears Roebuck, Sears P.R., Sears Brand Central, Sears Homelife
       and/or Sears Warehouse.




               I, Juan E. Segarra, USCCI #06-067/translator, certify that the foregoing is a true and accurate
               translation, to the best of my abilities, of the document in Spanish which I have seen.
                    Case 3:20-cv-01393 Document 1-3 Filed 08/07/20 Page 5 of 10

CERTIFIED TRANSLATION

       Complaint
       AEE v. Liberty Mutual Insurance Company
                                                                SJ2020CV03378 29/06/2020 02:36:12 pm Page 3 of 6
       Page 3 of 6


                            3206802000           Carr. 2, Plaza Caribe Mall, Vega Alta   $54,872.00

                                                                Sears
                            Account No.                      Premises                      Penalty
                                                                                           Amount
                            3983504587           Hato Tejas, Bayamón                      $1,614.00
                            2215309303           Hato Tejas, Bayamón                     $12,200.00


      9.                  Sears and Kmart owe the AEE the overdue, liquid, and demandable amounts of

       $17,174.34 and $1,485,591.66, respectively for consumption of electric power and related charges up

       to October 14, 2018.


      10.                 Under the Bond, Liberty owes the AEE the overdue, liquid, and demandable amounts

       of $13,814.00 y $828,916.81 due to debts owed by Sears and Kmart, respectively, to the AEE under

       the Pre-bankruptcy Accounts up to October 14, 2018, inclusive.


      11.                 On February 14, 2019, Mrs. Marilyn Medina Iguina (Customer Service Senior

       Supervisor at the AEE) requested that Liberty issue the payment for $30,935.60 under the Bond. Said

       complaint corresponded exclusively to account number 3206802000 from Kmart.


      12.                 On March 27, 2019, Liberty sent a letter to AEE indicating that its complaint for

       $30,935.60 had been approved. With said letter, Liberty attached a “Release and Assignment” and

       asked the AEE to return it, signed and notarized, in order to be able to remit the appropriate payment to

       the AEE.


      13.                 On June 26, 2019, the AEE submitted a complaint to Liberty for the amount of

       $842,730.91 under the Bond. Said complaint was accompanied by the corresponding account

       statements for Kmart and the two (2) Sears accounts mentioned in said letter, which had not been a part

       of the complaint submitted by the AEE on February 14, 2019.

      14.                 On June 27, 2019, Liberty acknowledged receipt of the complaint submitted by the

       AEE on June 26, 2019. In its letter, Liberty indicated that, on March 27, 2019, it had approved the

       complaint of $30,935.60 submitted by the AEE on February 14, 2019 [which Liberty, to its

       convenience, failed to indicate that it was exclusively meant for the Kmart account number

       3206802000] but indicated that it had not yet received the signed “Release and Assignment” which

       Liberty had provided on March 27, 2019 when it approved payment of said complaint.

      15.                 The “Release and Assignment” sent by Liberty is a pre-formulated document that

       constitutes a contract of adherence.



               I, Juan E. Segarra, USCCI #06-067/translator, certify that the foregoing is a true and accurate
               translation, to the best of my abilities, of the document in Spanish which I have seen.
                    Case 3:20-cv-01393 Document 1-3 Filed 08/07/20 Page 6 of 10

CERTIFIED TRANSLATION

       Complaint
       AEE v. Liberty Mutual Insurance Company            SJ2020CV03378 29/06/2020 02:36:12 pm Page 4 of 6
       Page 4 of 8



      16.                 On July 29, 2019, the AEE sent Liberty the “Proof of Complaint Affidavit” and the

       “Release and Assignment” duly signed, which corresponded to the complaint of $30,935.60 for Kmart

       account number 3206802000. Said documents were the same documents Liberty had sent with its letter

       dated March 27, 2019 approving said $30,935.60 complaint.

      17.                 Liberty issued a check dated July 23, 2019 in the amount of $30,935.60, and that

       included the following comment: “Full and Final Payment, Release and Assignment of All Complaints

       Against Bond. No. 285030664 Issued on Behalf of Kmart Corporation”.

      18.                 On July 30, 2019, the AEE told Liberty that, contrary to what the comment that

       Liberty included in the check stated, the amount of $30,935.60 corresponded exclusively to the amount

       complainted for the Kmart account number 3206802000.

      19.                 Each document submitted to Liberty related to the complaint for $30,935.60 of the

       AEE clearly referenced that each complaint applied exclusively to Kmart account number 3206802000.

      20.                 In accordance to what is stated above, the AEE indicated that it could not accept the

       check that included such a comment by Liberty, unless Liberty would certify in writing that the check

       was a complete and definitive payment of all complaints against the Bond regarding the Kmart account

       number 3206802000, and that it was not the complete and definitive payment, nor release or transfer,

       of complaints filed under other Kmart accounts covered by the Bond.

      21.                 On July 30, 2019, Liberty sent a communication to AEE indicating the following:

       “[a]ttached please see attached Release and Assignment executed on July 3, 2019, releasing the

       referenced bond.”

      22.                 That same day, on July 30, 2019, the AEE sent Liberty a communication accompanied

       by copy of the “Proof of Complaint Affidavit” signed by the AEE on July 3, 2019 and indicated to

       Liberty that the document clearly established that the $30,935.60 complaint applied exclusively to

       Kmart account number 3206802000.

      23.                 On August 19, 2019, Liberty sent a letter to AEE denying the complaint for

       $842,730.91 submitted by the AEE on June 26, 2019. Liberty argued that the “Release and

       Assignment” signed by the AEE on July 3, 2019 for the complaint of $30,935.60 [which was to be

       exclusively applied to Kmart account number 3206802000] was a valid release for the entire complaint

       under the Bond.




               I, Juan E. Segarra, USCCI #06-067/translator, certify that the foregoing is a true and accurate
               translation, to the best of my abilities, of the document in Spanish which I have seen.
                      Case 3:20-cv-01393 Document 1-3 Filed 08/07/20 Page 7 of 10

CERTIFIED TRANSLATION

       Complaint
       AEE v. Liberty Mutual Insurance Company                             SJ2020CV03378 29/06/2020 02:36:12 pm Page 5 of 6
       Page 5 of 6
      24.                    After an additional review and a detailed denial by Liberty, on June 3, 2020, the AEE

       sent Liberty a letter, among other things, indicating that the denial of the complaint by the AEE lacked

       merit and that Liberty had acted in bad faith, as Liberty was aware that the complaint of $30,935.60

       corresponded only to Kmart account 3206802000 and that the “Release and Assignment” signed by the

       AEE was only for the complaint corresponding to said account. Therefore, the AEE again demanded

       that Liberty pay the complainted amount of $842,730.91 in a term of no less than ten (10) days and

       notified Liberty that, were the AEE to not receive payment, it would proceed to file the appropriate

       legal complaint.

      25.                    The “Release and Assignment” did not constitute an acceptance of settlement as the

       AEE did not receive, in exchange for its signature in the same, nothing that the AEE was not already

       entitled to receive as payment from Liberty; in addition, the payment was not accepted. Therefore, the

       doctrine of “lack of adequacy of consideration” 3 applies.

      26.                    Up to this moment, Liberty has not answered the letter from the AEE dated June 3,

       2020 nor has it paid the requested amount of $842,730.91, causing the AEE to file the current

       complaint.

      27.                    In accordance with Section 22.050 of the Insurance Code of Puerto Rico, 26 L.P.R.A.

       § 2205, Liberty had ninety (90) days from the time the AEE submitted its complaint to Liberty, that is

       to say, until September 24, 2019, to fulfill AEE’s complaints, but Liberty has not done so yet.

      28.                    Liberty has defaulted as it has not paid AEE the requested amount of $842,730.91 on

       or before September 24, 2019.

      29.                    Liberty owes the AEE late payment interests on the amount of $842,730.91, at the

       annual interest rate 6.5% from September 24, 2019, inclusive.

      30.                    Liberty owes the AEE the interest on the late-payment interests at an annual interest

       rate of 5.75% from the date the complaint was filed.

      31.                    Liberty incurred in unfair business practices in the adjustment of complaints and has

       been reckless in not fulfilling AEE’s complaint in a timely fashion and on denying AEE’s complaint on

       a basis that clearly lacks merits, although the AEE has evidently shown the same to Liberty, thus

       causing the AEE


       3 Liberty clearly acted in bad faith and in violation of the principle stating that “[h]owever general the terms of the contract may be, they
       should not be understood as including therein things and cases different from those with regard to which the persons interested intended to
       contract,” 31 L.P.R.A. § 3473, by attempting to extend the release that Liberty sent in relation to a complaint for only one account, to other
       complaints filed by the AEE under other accounts after Liberty had sent the release but before the AEE signed and sent the same to Liberty
       along with the “proof of complaint” only for the account for the complaint about which Liberty had notified the release. Evidently, the AEE
       did not have and never had the intention of releasing Liberty from a complaint of more than $842,730.91 in exchange for a payment of
       $30,935.60 that Liberty was already under obligation to pay the AEE anyway; a payment which, consequently, could not be used as
       compensation (much less adequate compensation) for the “general” release that Liberty alleges having received.




                I, Juan E. Segarra, USCCI #06-067/translator, certify that the foregoing is a true and accurate
                translation, to the best of my abilities, of the document in Spanish which I have seen.
                    Case 3:20-cv-01393 Document 1-3 Filed 08/07/20 Page 8 of 10

CERTIFIED TRANSLATION

       Complaint
       AEE v. Liberty Mutual Insurance Company             SJ2020CV03378 29/06/2020 02:36:12 pm Page 6 of 6
       Page 6 of 6



       32.                to incur expenses and perform transactions that would have otherwise been avoidable,

       including the filing of the case captioned above.

       33.                The AEE requests that Liberty be forced to pay the AEE the following: (a) the amount

       of $842,730.91; (b) the late-payment interests at the annual rate of 6.5% on the sum of $842,730.91,

       calculated from September 24, 2019, inclusive; (c) the interests on late-payment interests at an annual

       rate of 5.75% from the date of filing of this complaint; (d) interests due to recklessness; (e) a

       reasonable amount for attorney fees due to recklessness, but not less than 10% of the principal amount

       complainted; and (f) litigation costs.

                          THEREFORE, the AEE respectfully requests that the Honorable Court declare In

      Favor of the current complaint and, as a consequence, issue judgment against Liberty, obligating it to

      pay the AEE the following: (a) the amount of $842,730.91; (b) the late-payment interests at the annual

      rate of 6.5% on the sum of $842,730.91, calculated from September 24, 2019, inclusive; (c) the interests

      on late-payment interests at an annual rate of 5.75% from the date of filing of this complaint; (d)

      interests due to recklessness; (e) a reasonable amount for attorney fees due to recklessness, but not less

      than 10% of the principal amount complainted; and (f) litigation costs.


      RESPECTFULLY SUBMITTED.

      In San Juan, Puerto Rico on June 29, 2020.

                                                                          CORRETJER, L.L.C.
                                                                          Attorneys for the AEE
                                                                          625 Ave. Ponce de
                                                                          León
                                                                          San Juan, P.R. 00917-
                                                                          4819 Tel. 787-751-4618
                                                                          Fax: 787-759-6503

                                                                          /s/ Eduardo J. Corretjer Reyes
                                                                          RUA No. 15,985
                                                                          ejcr@corretjerlaw.com
                                                                          /s/ Rafael H. Ramírez Polanco
                                                                          RUA No. 19,605
                                                                          rhr@corretjerlaw.com




               I, Juan E. Segarra, USCCI #06-067/translator, certify that the foregoing is a true and accurate
               translation, to the best of my abilities, of the document in Spanish which I have seen.
CERTIFIED TRANSLATION
          Case 3:20-cv-01393 Document 1-3 Filed 08/07/20 Page 9 of 10


                                                                SJ2020CV03378 29/06/2020 02:50:14 pm Page 1 of 2
                              COMMONWEALTH OF PUERTO RICO
                                  COURT OF FIRST INSTANCE
                                JUDICIAL CENTER OF SAN JUAN

  ELECTRICAL POWER AUTHORITY OF                         Civil No.: SJ2020CV03378
  PUERTO RICO
                                                        Chamber:
  Plaintiff
                                                        Regarding: Collections
   vs.

  LIBERTY            MUTUAL          INSURANCE
  COMPANY

  Respondent

                                    ADDENDUM TO LEGAL FILE

 TO THE HONORABLE COURT:

         The Electrical Power Authority (the “AEE”) comes forward, through the undersigned legal

 representation, and very respectfully expresses, alleges, and requests:

         1.       Today, June 29, 2020, in the afternoon, the AEE filed the claim that gave rise to the

 above-captioned case.

         2.       In accordance with the Administrative Directives for the Electronic Presentation

 and Notification filed through SUMAC, the AEE accompanies the current motion with the duly

 completed subpoena form so that the Clerk of the Honorable Court issue the corresponding

 subpoena and sends us an electronic copy of the same through the system so that we can proceed

 with its service.

         THEREFORE, the AEE respectfully requests that the Honorable Court be made aware of

 what is herein expressed and that the Clerk of the Honorable Court issue the corresponding

 subpoena and send us electronic copy of the same through the system so that we can proceed with

 its service.

         RESPECTFULLY SUBMITTED.

                  In San Juan, Puerto Rico on June 29, 2020.

                                                                    CORRETJER, L.L.C.
                                                                    Attorneys for the AEE
                                                                    625 Ave. Ponce de León
                                                                    San Juan, P.R. 00917-4819
                                                                    Tel. 787-751-4618
                                                                    Fax: 787-759-6503

                                                                    /f/ Eduardo J. Corretjer Reyes
                                                                    RUA No. 15,985
                                                                    ejcr@corretjerlaw.com



          I, Juan E. Segarra, USCCI #06-067/translator, certify that the foregoing is a true and accurate
translation, to the best of my abilities, of the document in Spanish which I have seen.
CERTIFIED Case
          TRANSLATION
               3:20-cv-01393 Document 1-3 Filed 08/07/20 Page 10 of 10
 Addendum to the Legal File re Issue of Subpoena
 AEE v. Liberty Mutual Insurance Company
 Case No. SJ2020CV03378                                         SJ2020CV03378 29/06/2020 02:50:14 pm Page 2 of 2
 Page 2 of 2

                                                                    /s/ Rafael H. Ramírez Polanco
                                                                    RUA No. 19,605
                                                                    rhr@corretjerlaw.com




          I, Juan E. Segarra, USCCI #06-067/translator, certify that the foregoing is a true and accurate
translation, to the best of my abilities, of the document in Spanish which I have seen.
